Exhibit 10.1

 

AMENDMENT NO. 1 TO
TENDER AND SUPPORT AGREEMENT

 

This AMENDMENT NO. 1 TO TENDER AND SUPPORT AGREEMENT, dated as of September 15,
2010 (this “Amendment”), is made by and among MOUNTAIN ACQUISITION CORP., a
Delaware corporation (“Parent”), MOUNTAIN MERGER SUB CORP., a Delaware
corporation and a direct, wholly-owned Subsidiary of Parent (“Merger Sub”),
HEALTH GRADES, INC., a Delaware corporation (the “Company”), and [Executive
Name] (“Stockholder”).  Each of Parent, Merger Sub, the Company and Stockholder
are referred to herein as a “Party” and together as “Parties.”

 

RECITALS

 

WHEREAS, the Company has entered into the Agreement and Plan of Merger, dated as
of July 27, 2010 and amended as of August 9, 2010 and as of September 9, 2010
(as amended, the “Merger Agreement”), with Parent, Merger Sub and Mountain
Acquisition Holdings, LLC, a Delaware limited liability company;

 

WHEREAS, in connection with the Merger Agreement, the Parties hereto entered
into that certain Tender and Support Agreement, dated as of July 27, 2010;

 

WHEREAS, pursuant to the Merger Agreement, Merger Sub has made a cash tender
offer (the “Offer”) to acquire all of the issued and outstanding shares of
common stock, par value $0.001 per share, of the Company at a price of $8.20 per
share, net to the seller in cash, upon the terms and subject to the conditions
of the Merger Agreement and the Offer;

 

WHEREAS, the Merger Agreement was amended on September 9, 2010 to extend the
Offer in order to provide the Company, Parent, Merger Sub and the Company’s
stockholders with additional time to continue to evaluate their alternatives and
potential actions in light of the ruling issued by the Delaware Court of
Chancery on September 3, 2010 in the action styled In re Health Grades, Inc.
Shareholders Litigation (the “Delaware Litigation”) and, during this extension
period, the Company, Parent and Merger Sub have negotiated a proposed memorandum
of understanding to settle the Delaware Litigation (the “MOU”);

 

WHEREAS, pursuant to the terms of the MOU, the Parties desire to amend that
certain Tender and Support Agreement, dated as of July 27, 2010 (the “Support
Agreement”), by and among Parent, Merger Sub, the Company and Stockholder, as
provided in this Amendment;

 

WHEREAS, pursuant to Section 13(k) of the Support Agreement, the Support
Agreement may be amended by an instrument in writing signed by each of the
Parties; and

 

WHEREAS, the respective boards of directors of Parent, Merger Sub and the
Company have authorized and approved the execution and delivery of this
Amendment.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and intending to be legally
bound hereby, the Parties hereby agree as follows:

 

1.             Defined Terms. Capitalized terms used herein, including in the
preamble and recitals hereto, and not otherwise defined herein or otherwise
amended hereby shall have the meanings ascribed to such terms in the Support
Agreement.

 

2.             Amendment to the Preamble of the Support Agreement. The second
sentence of the Preamble of the Support Agreement is hereby amended and restated
in its entirety to read as follows:

 

“The Company shall only be a party to this Agreement for purposes of Section
4(e)-(j), Section 9(c)-(d) and Section 13 of this Agreement.”

 

3.             Amendment to Section 9 of the Support Agreement.

 

(a)           Section 9(c) of the Support Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(c)         Sections 9(d), 10 and 13(e) hereof shall survive the termination of
this Agreement.”

 

(b)           Section 9 of the Support Agreement is hereby amended by adding,
immediately after Section 9(c), the following:

 

“(d)         Commitment to Support a Superior Proposal.  Each of the Company and
the Stockholder agrees that if the Company validly terminates the Merger
Agreement pursuant to Section 9.1(c)(ii) thereof, the Company and Stockholder
will promptly enter into an agreement that is substantially comparable in form
and substance to this Agreement with the other parties to the Alternative
Acquisition Agreement.”

 

4.             Effective Date of this Amendment. This Amendment shall, upon
execution and delivery hereof by the Parties hereto, be deemed in full force and
effect as of the date hereof.

 

5.             Miscellaneous.

 

(a)           This Amendment shall be construed, performed and enforced in
accordance with the Laws of the State of Delaware without giving effect to its
principles or rules of conflict of Laws to the extent such principles or rules
would require or permit the application of the Laws of another jurisdiction.

 

(b)           Except as expressly amended hereby, the Support Agreement and all
other documents, agreements and instruments relating thereto are and shall
remain unmodified and in full force and effect and are hereby ratified and
confirmed.

 

2

--------------------------------------------------------------------------------


 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any party under the Support Agreement, nor, except as
expressly provided herein, constitute a waiver or amendment of any other
provision of the Support Agreement.

 

(d)           This Amendment may be executed by facsimile and in counterparts,
and by the different Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

(e)           The headings contained in this Amendment are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Amendment.

 

[Remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

 

MOUNTAIN ACQUISITION CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MOUNTAIN MERGER SUB CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Amendment No. 1 to Tender and Support Agreement — [Executive
Name]]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

 

HEALTH GRADES, INC.

 

 

 

 

 

By:

 

 

[Name:

Kerry R. Hicks

 

Title:

Chairman & Chief Executive Officer]

 

 

 

[or]

 

 

 

[Name:

Allen Dodge

 

Title:

Executive Vice President & Chief Financial Officer]

 

[Signature Page to Amendment No. 1 to Tender and Support Agreement — [Executive
Name]]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

 

[EXECUTIVE NAME], in his individual capacity

 

 

 

 

 

 

 

[Executive Name]

 

[Signature Page to Amendment No. 1 to Tender and Support Agreement — [Executive
Name]]

 

--------------------------------------------------------------------------------

 